 


113 HR 328 RH: Excess Federal Building and Property Disposal Act of 2013
U.S. House of Representatives
2013-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 562 
113th CONGRESS 2d Session 
H. R. 328 
[Report No. 113–731, Part I] 
IN THE HOUSE OF REPRESENTATIVES 
 
January 22, 2013 
Mr. Chaffetz (for himself and Mr. Quigley) introduced the following bill; which was referred to the Committee on Oversight and Government Reform 
 

January 2, 2015
Additional sponsors: Mr. Cicilline and Mr. Langevin


January 2, 2015
Reported from the Committee on Oversight and Government Reform and referred to the Committee on Transportation and Infrastructure for a period ending not later than January 2, 2015, for consideration of such provisions of the bill as fall within the jurisdiction of that committee pursuant to clause 1(r) of rule X

 
January 2, 2015 
The Committee on Transportation and Infrastructure discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 



A BILL 
To establish a pilot program for the expedited disposal of Federal real property. 
 
 
1.Short titleThis Act may be cited as the Excess Federal Building and Property Disposal Act of 2013. 
2.Federal real property disposal pilot program 
(a)In generalChapter 5 of subtitle I of title 40, United States Code, is amended by adding at the end the following new subchapter: 
 
VIIExpedited disposal of real property 
621.Federal real property disposal pilot program 
(a)In generalThe Administrator of General Services (in this subchapter referred to as the Administrator), in consultation with the Director of the Office of Management and Budget (in this subchapter referred to as the Director), shall conduct a pilot program to be known as the Federal Real Property Disposal Pilot Program, under which the Administrator, in consultation with the Director, shall determine which 15 Federal Government real properties that are excess or surplus and have the highest fair market value and the greatest potential to sell and shall dispose of such properties in accordance with this subchapter and through an expedited disposal of real property. 
(b)DisposalDuring the five-year period beginning on the date of the enactment of the Excess Federal Building and Property Disposal Act of 2013, the Administrator, in consultation with the Director, shall dispose of real property under the Federal Real Property Disposal Pilot Program through a public auction. 
(c)Adding properties to the pilot programNot later than 15 days after a property is disposed of under subsection (b), the Administrator, in consultation with the Director, shall designate an additional property, in accordance with subsection (a), to be disposed of under the Federal Real Property Disposal Pilot Program. 
(d)ExceptionsThe Administrator shall not include for purposes of the Federal Real Property Pilot Program any of the following types of property: 
(1)A parcel of real property, building, or other structure located on such real property that is to be closed or realigned under the Defense Base Closure and Realignment Act of 1990 (10 U.S.C. 2687 note). 
(2)Properties that are excluded for reasons of national security by the Director of the Office of Management and Budget. 
(3)Indian and Native Eskimo properties including— 
(A)any property within the limits of any Indian reservation to which the United States owns title; and 
(B)any property title which is held in trust by the United States for the benefit of any Indian tribe or individual or held by an Indian tribe or individual subject to restriction by the United States against alienation. 
(4)Properties operated and maintained by the Tennessee Valley Authority pursuant to the Tennessee Valley Authority Act of 1933 (16 U.S.C. 831 et seq.). 
(5)Postal properties owned by the United States Postal Service. 
(6)Properties used in connection with river, harbor, flood control, reclamation, or power projects. 
(7)Properties that the Administrator has determined are suitable for assignment to the Secretary of the Interior for transfer to a State, a political subdivision or instrumentality of a State, or a municipality for use as a public park or recreation area under section 550(e) of this title. In making such determination, the Administrator may consider the appraised value of the property and the highest and best use. 
(8)Properties used, as of the date of the enactment of this subchapter, in connection with Federal programs for recreational and conservation purposes, including research for such programs. 
(e)GAO reportNot later than 24 months after the date of the enactment of this subchapter, the Comptroller General of the United States shall submit to Congress and make publicly available a study of the effectiveness of the Federal Real Property Pilot Program. 
(f)TerminationThe Federal Real Property Disposal Pilot Program shall terminate on the date that is five years after the date of the enactment of the Excess Federal Building and Property Disposal Act of 2013. 
622.Selection of real propertiesThe head of each executive agency shall recommend properties to the Director for disposal under the Federal Real Property Pilot Program. The Director, in consultation with the Administrator, shall then select properties for disposal under the pilot program and notify the recommending executive agency accordingly. 
623.Expedited disposal requirements 
(a)Expedited disposal of real property definedFor purposes of this subchapter, an expedited disposal of real property is the sale of real property for cash that is conducted pursuant to the requirements of section 545(a) of this title. 
(b)Fair market value requirementReal property sold under the Federal Real Property Pilot Program may not be sold at less than the fair market value as determined by the Administrator, in consultation with the Director. Costs associated with disposal may not exceed the fair market value of the property unless the Director approves incurring such costs. 
(c)Monetary proceeds requirementReal property shall be sold under the Federal Real Property Pilot Program only if the property will generate monetary proceeds to the Federal Government, as provided in subsection (b). A disposal of real property under the Federal Real Property Pilot Program may not include any exchange, trade, transfer, acquisition of like-kind property, or other non-cash transaction as part of the disposal. 
(d)Rule of constructionNothing in this subchapter shall be construed as terminating or in any way limiting authorities that are otherwise available to agencies under other provisions of law to dispose of Federal real property, except as provided in subsection (e). 
(e)Exemption from certain requirementsAny expedited disposal of a real property conducted under this subchapter shall not be subject to— 
(1)subchapter IV of this chapter; 
(2)sections 550 and 553 of this title; 
(3)section 501 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11411); 
(4)any other provision of law authorizing the no-cost conveyance of real property owned by the Federal Government; or 
(5)any congressional notification requirement other than that in section 545 of this title. 
624.Special rules for deposit and use of proceeds from expedited disposalsThe proceeds from an expedited disposal of real property under this subchapter shall be deposited into the General Fund of the Treasury. Two percent of such proceeds is authorized to be appropriated until expended to fund the grant program under section 625. 
625.Homeless assistance grants 
(a)Grant authorityTo the extent amounts are made available pursuant to section 624 for use under this section, the Secretary of Housing and Urban Development shall make grants to eligible private nonprofit organizations under subsection (b) to purchase property suitable for use to assist the homeless as provided in subsection (c). 
(b)Eligible granteesTo be eligible to receive a grant under subsection (a), a private nonprofit organization shall be a representative of the homeless, as such term is defined in section 501(i)(4) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11411(i)(4)). 
(c)Use of properties for housing or shelter for the homeless 
(1)Eligible usesA nonprofit organization that receives a grant under subsection (a) shall use the amounts received under such grant only to acquire or rehabilitate real property for use to provide permanent housing (as such term is defined in section 401 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360)), transitional housing (as such term is defined in such section 401), or temporary shelter, for persons who are homeless. 
(2)Term of useThe Secretary of Housing and Urban Development may not make a grant under subsection (a) to a private nonprofit organization unless the organization provides the Secretary with such assurances as the Secretary determines necessary to ensure that any property acquired or rehabilitated using the amounts received under such grant is used only as provided in paragraph (1) of this subsection for a period of not fewer than 15 years. 
(d)PreferenceIn awarding grants under subsection (a), the Secretary of Housing and Urban Development shall give preference for such grants to private nonprofit organizations that operate within areas in which Federal real property is being sold under the Federal Real Property Disposal Pilot Program under this subchapter. 
(e)Nonprofit organizationFor purposes of this section, the following definitions shall apply: 
(1)HomelessThe term homeless has the meaning given such term in section 103 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302(a)), except that subsection (c) of such section shall not apply for purposes of this section. 
(2)Private nonprofit organizationThe term private nonprofit organization has the meaning given such term in section 401 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360). 
(f)RegulationsThe Secretary of Housing and Urban Development may issue any regulations necessary to carry out this section. . 
(b)Clerical amendmentThe table of sections at the beginning of chapter 5 of subtitle I of title 40, United States Code, is amended by inserting after the item relating to section 611 the following: 
 
 
Subchapter VII—Expedited disposal of real property 
621. Federal real property disposal pilot program. 
622. Selection of real properties. 
623. Expedited disposal requirements. 
624. Special rules for deposit and use of proceeds from expedited disposals. 
625. Homeless assistance grants.  . 
3.Duties of the General Services Administration and executive agencies 
(a)In generalSection 524 of title 40, United States Code, is amended to read as follows: 
 
524.Duties of the General Services Administration and executive agencies 
(a)Duties of the General Services Administration 
(1)GuidanceNot later than 6 months after the date of the enactment of this section, and when necessary thereafter, the Administrator of General Services shall issue guidance for the development and implementation of executive agency real property plans. Such guidance shall include recommendations on— 
(A)how to identify excess properties; 
(B)how to evaluate the costs and benefits associated with disposing of real property; 
(C)how to prioritize disposal decisions based on agency missions and anticipated future need for holdings; and 
(D)how best to dispose of those properties identified as excess to meet the needs of the agency. 
(2)AssistanceThe Administrator shall assist executive agencies in the identification and disposal of excess real property. 
(b)Duties of executive agencies 
(1)In generalEach executive agency shall— 
(A)maintain adequate inventory controls and accountability systems for property under its control; 
(B)continuously survey property under its control to identify excess property; 
(C)promptly report excess property to the Administrator; 
(D)perform the care and handling of excess property; and 
(E)transfer or dispose of excess property as promptly as possible in accordance with authority delegated and regulations prescribed by the Administrator. 
(2)Specific requirements with respect to real propertyWith respect to real property, each executive agency shall— 
(A)develop and implement a real property plan in order to identify properties to declare as excess using the guidance issued under subsection (a)(1); 
(B)identify and categorize all real property owned, leased, or otherwise managed by the agency; 
(C)establish adequate goals and incentives to reduce excess real property in such agency’s inventory; and 
(D)when appropriate, use the authorities in section 572(a)(2)(B) of this title in order to identify and prepare real property to be reported as excess. 
(3)Additional requirementsEach executive agency, as far as practicable, shall— 
(A)reassign property to another activity within the agency when the property is no longer required for the purposes of the appropriation used to make the purchase; 
(B)transfer excess property under its control to other Federal agencies and to organizations specified in section 321(c)(2) of this title; and 
(C)obtain excess properties from other Federal agencies to meet mission needs before acquiring non-Federal property. . 
(b)Clerical amendmentThe item relating to section 524 in the table of sections at the beginning of chapter 5 of such title is amended to read as follows: 
 
 
524. Duties of the General Services Administration and executive agencies.  . 
(c)GSA report 
(1)In generalNot later than three years after the date of the enactment of this Act, the Administrator of General Services shall submit a report to the Committee on Oversight and Government Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate on the implementation of section 524, as amended by subsection (a), and each of the following: 
(A)The efforts of each executive agency to reduce such agency’s real property assets, based on data submitted from such agency. 
(B)For each excess and surplus real property facility/installation disposed of, an indication of— 
(i)the date and method of disposal; 
(ii)the proceeds obtained from the disposition of such property; 
(iii)the amount of time required to fully dispose of excess and surplus real property under the custody and control of all executive agencies; and 
(iv)the cost to dispose of surplus and excess real property under the custody and control of all executive agencies. 
(2)DefinitionsThe terms excess property, executive agency, and surplus property have the meanings given those terms in section 102 of title 40, United States Code. 
4.Enhanced authorities with regard to preparing properties to be reported as excessSection 572(a)(2) of title 40, United States Code, is amended— 
(1)by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively; and 
(2)by inserting after subparagraph (A) the following new subparagraph: 
 
(B)Additional authority 
(i)From the fund described in paragraph (1), subject to clause (iv) of this subparagraph, the Administrator may obligate an amount to pay the direct and indirect costs related to identifying and preparing properties to be reported excess by another agency. 
(ii)The General Services Administration shall be reimbursed from the proceeds of the sale of such properties for such costs. 
(iii)Net proceeds shall be dispersed pursuant to section 571 of this title. 
(iv)The authority under clause (i) to obligate funds to prepare properties to be reported excess does not include the authority to convey such properties by use, sale, lease, exchange, or otherwise, including through leaseback arrangements or service agreements. 
(v)Nothing in this subparagraph is intended to affect subparagraph (D). . 
5.Enhanced authorities with regard to reverted real property 
(a)Authority To pay expenses related to reverted real propertySection 572(a)(2)(A) of title 40, United States Code, is amended by adding at the end the following: 
 
(iv)The direct and indirect costs associated with the reversion, custody, and disposal of reverted real property. . 
(b)Requirements related to sales of reverted property under section 550Section 550(b)(1) of title 40, United States Code, is amended— 
(1)by inserting (A) after (1) In general.—; and 
(2)by adding at the end the following: “If the official, in consultation with the Administrator, recommends reversion of the property, the Administrator shall take control of such property, and, subject to subparagraph (B), sell it at or above appraised fair market value for cash and not by lease, exchange, leaseback arrangements, or service agreements. 
 
(B)Prior to sale, the Administrator shall make such property available to State and local governments and certain non-profit institutions or organizations pursuant to this section and sections 553 and 554 of this title. . 
(c)Requirements related to sales of reverted property under section 553Section 553(e) of title 40, United States Code, is amended— 
(1)by inserting (1) after This Section.—; and 
(2)by adding at the end the following: 
 If the Administrator determines that reversion of the property is necessary to enforce compliance with the terms of the conveyance, the Administrator shall take control of such property and, subject to paragraph (2), sell it at or above appraised fair market value for cash and not by lease, exchange, leaseback arrangements, or service agreements.
(2)Prior to sale, the Administrator shall make such property available to State and local governments and certain non-profit institutions or organizations pursuant to this section and sections 550 and 554 of this title. . 
6.Agency retention of proceedsThe text of section 571 of title 40, United States Code, is amended to read as follows: 
 
(a)Proceeds from transfer or sale of real property 
(1)Deposit of net proceedsNet proceeds described in subsection (d) shall be deposited into the appropriate real property account of the agency that had custody and accountability for the real property at the time the real property is determined to be excess. 
(2)Expenditure of net proceedsThe net proceeds deposited pursuant to paragraph (1) may only be expended as authorized in annual appropriations Acts, for activities described in sections 543 and 545 of this title, including paying costs incurred by the General Services Administration for any disposal-related activity authorized by this title. 
(3)Deficit reductionAny net proceeds described in subsection (d) from the sale, lease, or other disposition of surplus real property that are not expended under paragraph (2) shall be used for deficit reduction. 
(b)Effect on other sectionsNothing in this section is intended to affect section 572(b), 573, or 574 of this title. 
(c)Disposal agency for reverted propertyFor the purposes of this section, for any real property that reverts to the United States under sections 550 and 553 of this title, the General Services Administration, as the disposal agency, shall be treated as the agency with custody and accountability for the real property at the time the real property is determined to be excess. 
(d)Net proceedsThe net proceeds described in this subsection are proceeds under this chapter, less expenses of the transfer or disposition as provided in section 572(a) of this title, from a— 
(1)transfer of excess real property to a Federal agency for agency use; or 
(2)sale, lease, or other disposition of surplus real property. 
(e)Proceeds from transfer or sale of personal property 
(1)In generalExcept as otherwise provided in this subchapter, proceeds described in paragraph (2) shall be deposited in the Treasury as miscellaneous receipts. 
(2)ProceedsThe proceeds described in this paragraph are proceeds under this chapter from— 
(A)a transfer of excess personal property to a Federal agency for agency use; or 
(B)a sale, lease, or other disposition of surplus personal property. 
(3)Payment of expenses of sale before depositSubject to regulations under this subtitle, the expenses of the sale of personal property may be paid from the proceeds of sale so that only the net proceeds are deposited in the Treasury. This paragraph applies whether proceeds are deposited as miscellaneous receipts or to the credit of an appropriation as authorized by law. . 
7.Federal real property database 
(a)In generalSubchapter II of chapter 5 of title 40, United States Code, is amended by adding at the end the following new section: 
 
530.Federal real property database 
(a)Database requiredNot later than one year after the date of the enactment of this section, the Administrator of General Services shall publish a single, comprehensive, and descriptive database of all Federal real property under the custody and control of all executive agencies, other than Federal real property excluded for reasons of national security, in accordance with subsection (b). 
(b)Required information for databaseThe Administrator shall collect from the head of each executive agency descriptive information, except for classified information, of the nature, use, and extent of the Federal real property of each such agency, including the following: 
(1)The geographic location of each Federal real property of each such agency, including the address and description for each such property. 
(2)The total size of each Federal real property of each such agency, including square footage and acreage of each such property. 
(3)The relevance of each Federal real property to the agency’s mission. 
(4)The level of use of each Federal real property for each such agency, including whether such property is excess, surplus, underutilized, or unutilized. 
(5)The number of days each Federal real property is designated as excess, surplus, underutilized, or unutilized. 
(6)The annual operating costs of each Federal real property. 
(7)The replacement value of each Federal real property. 
(c)Access to database 
(1)Federal agenciesThe Administrator shall, in consultation with the Director of the Office of Management and Budget, make the database established and maintained under this section available to other Federal agencies. 
(2)Public accessTo the extent consistent with national security, the database shall be accessible by the public at no cost through the Web site of the General Services Administration. 
(d)Transparency of databaseTo the extent practicable, the Administrator shall ensure that the database— 
(1)uses an open, machine-readable format; 
(2)permits users to search and sort Federal real property data; and 
(3)includes a means to download a large amount of Federal real property data and a selection of such data retrieved using a search. 
(e)ApplicabilityNothing in this section may be construed to require an agency to make available to the public information that is exempt from disclosure pursuant to section 552(b) of title 5. . 
(b)Clerical amendmentThe table of sections at the beginning of chapter 5 of title 40, United States Code, is amended by inserting after the item relating to section 529 the following new item: 
 
 
530. Federal real property database.  . 
8.Sustainable disposal of property 
(a)In generalSubchapter III of chapter 5 of title 40, United States Code, is amended by adding at the end the following new section: 
 
560.Sustainable disposal of propertyThe head of each Federal agency shall divert at least 50 percent of construction and demolition materials and debris by the end of fiscal year 2015. . 
(b)Clerical amendmentThe table of sections at the beginning of chapter 5 of title 40, United States Code, is amended by inserting after the item relating to section 559 the following new item: 
 
 
560. Sustainable disposal of property.  . 
9.Streamlining the Mckinney-Vento Homeless Assistance ActSection 501 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11411) is amended— 
(1)in subsection (a), by adding at the end the following new sentence: Agencies shall not be required to submit information to the Secretary regarding properties located in an area for which the general public is denied access in the interest of national security.; 
(2)in subsection (c)(1)(A), by striking in the Federal Register and inserting the following: on the Web site of the Department of Housing and Urban Development or the General Services Administration; and 
(3)in subsection (d)(3), by adding at the end the following new sentence: If no such review of the determination is requested within the 20-day period, such property will not be included in subsequent publications unless the landholding agency reclassifies the property as available and the Secretary subsequently determines the property is suitable.. 
 
 
January 2, 2015 
Reported from the Committee on Oversight and Government Reform and referred to the Committee on Transportation and Infrastructure for a period ending not later than January 2, 2015, for consideration of such provisions of the bill as fall within the jurisdiction of that committee pursuant to clause 1(r) of rule X
January 2, 2015
The Committee on Transportation and Infrastructure discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
